Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-10 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0272852, Jin in view of WO2016/052070, Sato et al.
Regarding claim 1
Jin teaches a high light transmittance photovoltaic encapsulating material (corresponding to an EVA film for the encapsulation of solar modules), wherein that the high light transmittance photovoltaic encapsulating material comprises:
100 mass parts of a photovoltaic encapsulating material matrix resin or a graft-modified matrix resin (100 parts by mass of Ethylene/vinyl acetate copolymer) [paragraph 0005], 
0.001 to 5 mass parts of an oxygen- or sulfur-containing compound (corresponding to 0.01 to 0.05 parts by mass of a free-radical photoinitiator such as, for example, 2-methyl-4'-(methylthio)-2-morpholinopropiophenone, a sulfur-containing compound) [paragraphs 0005, 0014, 0034 ,0036 and 0039], 
0.01 to 1.5 mass parts of an initiator (corresponding to 0.01 to 1.5 parts by mass of a free-radical thermal initiator) [paragraphs 0005 and 0015], 
0.01 to 10 mass parts of an assistant cross-linker (corresponding to 0.5 to 10 parts by mass of an auxiliary crosslinking agent) [paragraphs 0005 and 0016], 

0.1 to 0.4 mass parts of an ultraviolet light absorber (0.1.about.1 parts by mass of a UV-absorber) [paragraph 0019], and 
0.1 to 1.0 mass part of light stabilizer (0.01 to 5 parts by mass) [paragraphs 0005 and 0018].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Jin does not teach 0.01 to 10 mass parts of a reactive plasticizer.
Sato teaches a photovoltaic encapsulating material comprising an ethylene-vinyl acetate copolymer [paragraph 0004], wherein 0.05 parts by mass or more and 5 parts by mass or less of a plasticizer such as, for example, diallyl phthalate, is added to improve the heat resistance, mechanical characteristics and adhesiveness of the film [paragraphs 0053-0054].
	Jin and Sato are analogous inventions in the field of photovoltaic encapsulating materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the encapsulating material of Jin to comprise from 0.05 parts by mass to 5 parts by mass of a plasticizer, as in Sato, in order to improve the heat resistance, mechanical characteristics and adhesiveness of the film [paragraphs 0053-0054].

The limitations “prepared by the following process” and “subjecting…to pre-mixing, melt extrusion, film casting, cooling, slitting, and coiling” are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 2
Modified Jin teaches the high light transmittance photovoltaic encapsulating material as set forth above, wherein the photovoltaic encapsulating material matrix resin is a transparent polymer material [Jin, paragraph 0005], and the polymer material is formed by one or more, mixed in any ratio, of ethylene-vinyl acetate copolymer, ethylene-.alpha.-olefin copolymer, ethylene-methyl methacrylate copolymer and ethylene-methacrylate ionomer (Ethylene/vinyl acetate copolymer) [Jin, paragraph 0005]. 
Regarding claim 5
Modified Jin teaches the high light transmittance photovoltaic encapsulating material as set forth above, wherein the sulfur-containing compound is a compound 
With regards to the limitation “wherein the oxygen- or sulfur-containing compound has a refractive index of 1.48 to 1.70”, because the material disclosed in the prior art is identical to the one claimed, the claimed properties or structures are presumed to be inherent.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6
Modified Jin teaches the high light transmittance photovoltaic encapsulating material as set forth above, wherein the sulfur-containing compound is selected from the group consisting of thiocarbamate, thioaminoacetate, thioaminopropionate, thioaminobutyrate, dimethyl acrylate thiodiethanol diester, 4,4'-2-thiodibenzenedithiol dimethacrylate, 2,2'-mercaptoethyl sulfide dimethacrylate, thiodiethanol dimethacrylate, phenylthiophenol methacrylate, and phenylthiophenol methacrylate [Jin, paragraphs 0014 and 0034]. 
Regarding claim 7
Modified Jin teaches the high light transmittance photovoltaic encapsulating material as set forth above, wherein the reactive plasticizer molecule contains a molecular group participating a melt reaction under the action of free radicals (the 
the initiator is composed of one or more, mixed in any ratio, of tert-butyl peroxyisopropyl carbonate, 2,5-dimethyl-2,5-bis(tert-butylperoxy)hexane, 1-bis(t-butylperoxy)-3,3,5-trimethylcyclohexane, tert-butylperoxy-2-ethylhexyl carbonate, 2,5-dimethyl-2,5-bis(t-butylperoxy)hexane, 1,1-bis(tert-butylperoxy)-3,3,5-trimethylcyclohexane, 1,1-bis(tert-amylperoxy)-3,3,5-trimethylcyclohexane, 1,1-bis(tert-amylperoxy)cyclohexane, 2,2-bis(tert-butylperoxy)butane, tert-amyl peroxycarbonate, and tert-butyl peroxy-3,3,5-trimethylhexanoate [Jin, paragraph 0015]; and 
the assistant cross-linker is a multifunctional acrylate or methacrylate compound [Jin, paragraph 0016]. 
Regarding claim 8
Modified Jin teaches the high light transmittance photovoltaic encapsulating material as set forth above, wherein the reactive plasticizer is composed of one or more, mixed in any ratio, of allyl acetate, allyl propionate, allyl butyrate, disubstituted allyl carbamate, disubstituted allyl aminoacetate, disubstituted allyl aminopropionate, disubstituted allyl aminobutyrate, allyl diglycol carbonate resin, and diallyl phthalate (the plasticizer comprises, for example, diallyl phthalate) [Sato, paragraphs 0053-0054]; and 
the assistant cross-linker is selected from the group consisting of pentaerythritol triacrylate, pentaerythritol tetraacrylate, ethoxylated pentaerythritol tetraacrylate, propoxylated pentaerythritol tetraacrylate, trimethylolpropane triacrylate, ethoxylated trimethylolpropane triacrylate, propoxylated trimethylolpropane triacrylate, ethoxylated glycerol triacrylate, propoxylated glycerol triacrylate, trimethylolpropane trimethacrylate, 
Regarding claim 9
Modified Jin teaches the high light transmittance photovoltaic encapsulating material as set forth above, wherein the ultraviolet light absorber is 2-hydroxy-4-n-octyloxybenzophenone; and the light stabilizer is bis-2,2,6,6-tetramethylpiperidinyl sebacate [paragraphs 0018 and 0020]. 
Regarding claim 10
Modified Jin teaches the high light transmittance photovoltaic encapsulating material as set forth above, wherein the high light transmittance photovoltaic encapsulating material has a degree of crosslinking of 55 to 96% [Table 1, paragraph 0097], and a thickness of 0.10 to 1.00 mm, preferably 0.20 to 0.80 mm, more preferably 0.30 to 0.60 mm, and most preferably 0.40 to 0.50 mm (e.g., 0.45 mm) [Jin, paragraphs 0035, 0038, 0040, 0042, 0044].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to keep the thickness of the encapsulating material in Jin in a range of from 0.01 mm or more and 2 mm or less such that damage to the light receiving surface side protective member, the solar cell element, the thin film electrode, etc. in the laminating process can be suppressed, and a high amount of photovoltaic power generation can be obtained by ensuring sufficient light transmittance [Sato, paragraph 0057].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0272852, Jin in view of WO 2016/052070, Sato et al. as applied to claims 1-2 and 5-10 above, and further in view of US 2015/0027516, Rummens.
Regarding claim 3
All the limitations of claim 1, from which claim 3 depends, have been set forth above.
Modified Jin does not teach a graft-modified matrix resin.
Rummens teaches photovoltaic encapsulating materials wherein the matrix resin is selected from EVA or other acid generating material like co-Polyethylene (grafted) with acrylates, acrylic acids, maleic anhydrides [paragraph 0088].

The limitation “formed by a graft modification of a matrix resin and a grafting monomer through a free radical grafting melt reaction” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0272852, Jin in view of WO 2016/052070, Sato et al. and US 2015/0027516, Rummens, as applied to claims 1-3 and 5-10 above, and further in view of US 2013/0167928, Hiraike et al.
Regarding claim 4
All the limitations of claim 3, from which claim 4 depends, have been set forth above.
Modified Jin does not teach a grafting ratio is 0.1 to 20 wt %; preferably, the grafting ratio is 1 to 10 wt %, and more preferably the grafting ratio is 1 to 5 wt %. 

As further clarification, Hiraike is cited below.  Hiraike, similar to modified Jin, teaches an encapsulant material comprising a graft modified resin, wherein the graft ratio is kept in a range of from 0.1 to 3% by weight so that the resin is not crosslinked into a gel upon production of the solar cell encapsulant sheet thereby producing the solar cell encapsulant sheet while avoiding a decrease in the extrusion moldability of the solar cell encapsulant sheet [paragraph 0031]. 
Modified Jin and Hiraike are analogous inventions in the field of encapsulant materials for photovoltaic cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to keep the graft ration in modified Jin in a range of from 0.1 to 3% by weight in order to avoid crosslinking the resin into a gel thereby producing the solar cell encapsulant sheet while avoiding a decrease in the extrusion moldability of the solar cell encapsulant sheet [paragraph 0031]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2010/225926, Kaminomachi (cited in IDS) teaches a sealing sheet for a solar cell comprising 100 parts by wt. of ethylene-vinyl acetate copolymer, 0.05 to 3 parts by wt. of hindered amine light stabilizer, and 0.01 to 5 parts by wt. of compound containing an alicyclic epoxy group [Abstract].
	CN107502232, Li et al. (cited in IDS) teaches a 0.8mm – 1.1mm high transmittance photovoltaic encapsulating material comprising 100 parts of EVA resin, 0.5-2.5 parts of a plasticizer, 0.1-0.3 parts of a photoelectric conversion rate enhancer, 1-4 parts of an anti-aging agent, 1.5-2.5 parts of a blocking agent, 1-2 parts of a dispersing agent, 1-3 parts of a coupling agent and 1-3 parts of a cross-linking agent [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721